﻿In addressing this forty-sixth session of the General Assembly, I should like first of all to express the respect and very high esteem felt by the people of Sao Tome and Principe towards this noble Organisation, whose activities attest to the importance of its role in the search for understanding between peoples in order to safeguard peace between nations.
Allow me, Sir, to convey to you my congratulations on your election as President of the General Assembly at this session and to take this opportunity to wish you every success in carrying out your work. My delegation is convinced that your experience and your great qualities are the surest gauge of that success. Over and above your personal qualities, this choice is also an expression of our community's recognition of the increasing role your country, Saudi Arabia, is constantly playing both in the Middle East and internationally.
I now turn to the Secretary-General, to convey to him the tribute of the people of Sao Tome and Principe and to tell him how much admiration and esteem we have for the work he has carried out over his 10 years at the helm of the biggest and most prestigious of international organizations. He has been able to steer this frail craft with persistence, courage and firmness towards less hazardous shores by avoiding, with the wisdom and lightness of touch all recognize in him, the perils that lay along its course. We are grateful to him for this.
We particularly welcome the return of the three Baltic republics into our community; in this act of justice they have regained their rights. Our warmest congratulations go also to the Marshall Islands and to Micronesia. We greet the two States of the Korean people here present in the wish that this forum will provide them with a setting and an additional opportunity for dialogue and concertation which may bring about rapid progress along their converging paths towards the reunification of their homeland.
Indeed, we set great store by dialogue and concertation as the instruments of choice in the quest for peace, as much within States are in the relations between them. That is why we are so very pleased at seeing peace covering even more of the world, whether at the national level - and here we cannot but pay a resounding tribute to our Angolan brothers for their courage and wisdom in negotiating and signing a peace agreement, or at the regional level - and here we are referring to the forthcoming international conference on the Middle East, at which we hope to see the national rights and legitimate interests of all the States and peoples concerned prevail, including, of course, those of the State of Israel and the Palestinian people.
May the spirit of peace guide those parties which are still in conflict, in Mozambique as in Cambodia, in Yugoslavia as in Liberia, in El Salvador as in the Sudan.
We hail the imminent referendum in Western Sahara, in which the Sahraoui people will have an opportunity to express their views freely on their political future.
We deeply regret the fact that such an opportunity has not yet been given to the people of East Timor, who went straight from being colonized to being occupied in the aftermath of a foreign invasion. We hope that the international community, which was capable of reacting promptly in Kuwait to uphold the law, will be capable of finding a formula that will also enable the Maubere people to exercise their sacred right to self-determination.
Still within the context of eliminating hotbeds of tension within national boundaries, we cannot but mention the positive developments in the situation in South Africa. For quite a while now, the country has been experiencing major changes in respect of its apartheid policy. The main pillars of this aberrant system have been dismantled, and the dynamic of negotiation thus seems to be gaining the upper hand over the destructive logic of violent confrontation. We congratulate all the parties involved in this process, and urge them strongly to continue down the path of dialogue with a view to successfully defining an institutional framework capable of guaranteeing peaceful national coexistence. It is our dearest hope that this great African nation will soon occupy the pole position which it should hold within the Organisation of African Unity (OAU) and which will remain empty so long as the country is not totally wiped clean of some lingering after effects, racial discrimination in other guises, which prevent it from proclaiming the equality of its citizens before the law with all that that entails.
This general trend towards the elimination of hotbeds of tension throughout the world is perfectly consistent with the trend towards universal detente, which has not faltered over the last few years and has given mankind fresh cause for hope. The conflicts which are occurring here and there, stemming from certain specific local causes, do not seem to us capable of long withstanding the spirit of detente prevailing in relations between the great countries.
Accordingly, we are witnessing movements towards dismantling a number of conventional and nuclear weapons and other means of mass destruction, which, first, is very reassuring, and, secondly, enables us to dream of the extraordinary progress which could be achieved in the field of economic, scientific and human development if some of the resources which were formerly allocated to these weapons could be used to meet the needs of the least developed countries. However, to do this, perhaps a greater awareness is needed of the community of interests which binds the rich countries to the poor in the face of the common destiny they seem ineluctable to share.
At the moment when to our great regret the Secretary-General is taking leave of his office, he has given us, with that upright honesty that is the prerogative of truly free spirits, his reflections on the state of Africa at the end of five years of the special Programme of Action for African Economic Recovery and Development, which was approved in January 1986. He paints an objective picture which, we have to admit, is far from encouraging; it is, in fact, an acknowledgment of failure. Moreover, what else could it have been, when the inequalities in the terms of trade, which go against the African countries, only render the efforts some of those countries have courageously undertaken to diversify and increase production more and more pointless? What else could it have been, when the direction of the financial flows, owing in particular to debt service payments, is, as we all know, from Africa onwards? It is true, by this logic that Africa will continue to get poorer. But is this inevitable? Frankly, we do not think so.
Africa, as others have said before and as others will be able to say better than us, harbours the human and natural resources needed for advancement. But it is still necessary for parameters such as justice and solidarity to form part of the economic dimension of international relations. It is necessary for the fluctuating, temporary interests of States to give way to the permanent interests of peoples, enduring interests.
Justice and solidarity: these two words are the true keys to the much-desired peace that we have spoken of, words without which nothing lasting can be built. Justice, because poverty, unlike wealth, has a tolerance threshold. If inequality pushes people to the extreme limit of what can be borne, the social explosion becomes inevitable, and no one can predict the consequences of the revolt of a people unleashed when they have nothing to lose because they have nothing to defend. And in this chapter of economic inequality and social injustice, what is true for one country is also true for a continent.
Indeed, it is difficult for us, with all the means of communication and exchange that we have today and that continue to develop at a rapid pace, to conceive of a peaceful coexistence in the community of nations between a few opulent oases of prosperity in the middle of a vast desert of poverty, poverty that grows more and more acute. In these circumstances, there appears on the horizon a danger which must absolutely be prevented.
The answer lies in solidarity - not philanthropic solidarity, dictated only by the whims of the heart and confused with charity, but solidarity based on the rightness of reason. That alone can save us. Not to acknowledge this is to be an ostrich, and it does no good to hide one's head, because reality is stubborn. The danger that can fall upon us from the sky, whether it be from the holes in the some layer or from the clouds of Chernobyl, makes no distinction between men or between countries. When the Indian in the distant Amazon forest cuts down a tree, when an African farmer burns his fields in order to prepare the land for his crops, somewhere, thousands of kilometres away, someone breathes less easily; hence the great crusade for the preservation of nature and the defence of the environment, which we enthusiastically support.
We are pleased with the initiative to hold the United Nations Conference on Environment and Development, which is scheduled for next year in Brazil. Environment and development: here we are on the right path towards the necessary awareness of the conception, programming and implementation of the mechanisms leading to the materialization of more active solidarity between the rich countries of the North and the poor countries of the South. As long as our people have at their disposition no resources other than wood to cook their food and build their houses, as long as they have no access to less archaic technology - let us not deceive ourselves - trees will continue to be felled and fields to be burned.
It is our fear that, in the development of solidarity, Africa will once again be forgotten. The systematic marginalization of our continent has led some people to develop pessimistically inclined philosophical concepts, which we consider negative.
Sao Tome and Principe is a very small country, forgotten among the forgotten. It is small geographically and demographically but great in its will to succeed, trying, within the constraints of its enormously limited financial, natural and human resources, to make the necessary effort and sacrifices.
Of course, Sao Tome and Principe's small size and lack of major resources are a great handicap, because we have no way of attracting the attention of the world's decision makers. However, this may be an advantage, because cooperation with Sao Tome and Principe is available to any developed country. Assistance, however insignificant it might seem, is in itself meaningful for a small country. Something at a cost that would seem laughable to others could have a positive impact on the conditions in which the people of Sao Tome and Principe live.
These effects can be immediate and visible to the naked eye. But one might wonder why this small country is still in the same situation today. The reasons are, in general, sufficiently well known. Some are directly or indirectly attributable to us, while others are not.
As for the former, we rose up in victorious battle against a monolithic regime that constricted individual freedom and brought with it the defects of totalitarianism, in contempt of human values and fundamental rights.
Our victory has been manifested, following a difficult, persistent, but peaceful struggle, in the restoration of a democratic, pluralistic regime in Sao Tome and Principe. Whether on the occasion of the ratification of the democratic Constitution by popular referendum on 22 August 1990, or in the legislative elections on 20 January 1991 or in the presidential election held on 3 March of the same year, the people of Sao Tome and Principe determinedly chose change, with order and calm. It is true: our democratic transition succeeded, our people displayed a lofty civic sense and the institutions that resulted from the new legal and constitutional framework were established and are operating smoothly.
The multiparty system that is now part of our national political landscape is starting to become familiar to us. Our former leaders retain
their preserve - they have their rightful place in society. The small family that is the people of Sao Tome and Principe could now finally be reconciled with its traditions of joy, brotherhood, and serenity if the economic and financial situation of the country were not so disastrous.
In order to try to remedy this situation, the new democratic regime has resumed negotiations with the Bretton Hoods institutions with a view to revitalizing the structural adjustment programme, which was suspended because of the former regime's lack of respect for the commitments it had undertaken. A series of measures adopted last May in order to reduce our (macroeconomic distortions did not produce the desired results. Therefore, a new package of more-binding measures has just been applied. The Government has thus displayed its determination to deal with the real problems and its will to cooperate with international financial institutions and the international community as a whole.
As for the people of Sao Tome and Principe, whose purchasing power shrinks year by year, they are having a great deal of difficulty tolerating the impact of the two devaluations, of 22.5 per cent and 40 per cent, in the space of three and a half months, a 275 per cent increase in the price of fuel, a two-thirds reduction in the budgetary deficit from one year to the next, salary freezes - all this in a context of price truthfulness, which is appropriate to a market economy.
We know that the country must pursue a policy of strict economic and financial management and that, in order to do so, certain stabilising treasures must be undertaken. But we also know that without a sustained effort in the economy's production sector, there can be no viable stability. That is why we wish to launch from this rostrum a sincere and formal appeal to the international community to support the efforts and sacrifices of the people of Sao Tome and Principe in its very unequal struggle against poverty, suffering and misery. We need support in the elaboration and financing of small projects in the field of infrastructure and production; support in the training of national cadres, without which it is difficult to ensure development; and immediate support in creating the conditions necessary to mitigate the social consequences of structural adjustment, which are unduly harsh for some segments of the population - women, children and the elderly in particular.
Thirty years ago, I came to the United Nations as a nationalist leader and a petitioner. I was allowed to describe before the Fourth Committee of -he General Assembly the situation of the people of Sao Tome and Principe, which had suffered under the colonial yoke for five centuries.
In 1975, the year my country acceded to independence and became a State Member of the United Nations, I had the great privilege as Head of Government of thanking the community of nations, from this very rostrum, for its support of our liberation struggle and of requesting at the same time its generous assistance for the work of national reconstruction that we were about to undertake.
Today, it is my great honour to return here, as my country's first democratically elected Head of State, to plead for support for democracy and respect for the values of human rights in which we firmly believe. The democracy we have freely chosen and established is still fragile, and our legal structures are embryonic. They must be supported and strengthened. The only danger threatening them at this time - and it is a major one - is the economic and financial situation of the country and its inability to cope, through its own means, with the people's extreme poverty.
If we do not succeed in solving these problems - and that is possible only with the help of the international community - we fear that the democratic achievements of Sao Tome and Principe will be jeopardized. It would be disastrous for our people and others if the unrest which has arisen elsewhere in favour of democracy were to occur in Sao Tome and Principe against it.
We retain the hope that this will not be the case, because we know that we, a country committed to freedom, peace and justice, will never allow hunger to smother hope.
